Beck, P. J.,
dissenting. The defendant in this case agreed, on a day stated in her answer, to purchase from petitioner certain described property consisting of eight lots in a named subdivision of land known as Ormewood Heights. The defendant paid the vendor a stated amount in cash, and executed and delivered to the vendor I'9 notes for the amount of $20 each, and the latter executed and delivered to defendant a bond for title. The notes and the bond for title made a complete written contract. The bond for title is conditioned to make to the defendant “a good and sufficient title to the premises described,” upon payment of the notes. The bond for title contained no restrictions. There are no such allegations of fraud in the answer, nor proof of such fraud upon the part of the vendor, as would authorize a court of equity to decree a rescission of the trade; and consequently I can npt agree with the holding of the majority that “the testimony in behalf of the defendant would have authorized the jury to find in favor of a rescission of the entire contract of purchase, on the ground of fraud,” and that “it was therefore error to direct a verdict in favor of the plaintiff.” The fraud or deceit that would authorize a rescission of this contract must have entered into the contract itself, and must have been coexistent with the act of making the contract, or pre-existent thereto on the part of the vendor. The fact that, after the contract had been executed and partially performed, the vendor, contrary to its promises, permitted houses other than residences to be erected by other purchasers on lots in the same subdivision would not authorize a rescission of the contract. Did the defendant in this case in her answer plead fraud that would entitle her to a decree of rescission of the contract? Her plea in that respect, as appears from the statement of facts, is, that in order to induce defendant to purchase said lots the plaintiff (the vendor), through its duly authorized agent, made the following representations: “(1) That thé other lots belonging to petitioner, located in the subdivision of its property adjoining and adjacent to the tract pur*823chased by defendant, would be sold only for the erection of homes which would cost not less than $1,500; and (2) that the buildings erected upon said other lots would be restricted to residences.” The defendant alleged a breach by the petitioner (the vendor) of its contract in both respects named, in that it had permitted the erection on a number of lots in said division of homes costing less than $1,500, by which the value of the lots purchased by the defendant were decreased, etc. It is also charged by the defendant in her answer that “the representations made by petitioner, as above set out, were made wilfully and fraudulently.” We can disregard the word “wilfully,” as used here; it is presumed that any statement made by a man is made wilfully. But the charge that these statements were made “fraudulently,” without more, does not show fraud on the part of the vendor. It is a mere conclusion of the pleader. It may mean that the representations of the vendor were “fraudulent” because, he afterwards permitted a purchaser to erect a building other than a residence upon certain of the lots. Even if he did permit buildings other than residences to be erected upon some of the lots subsequently to the making of the contract which we have under consideration, that would not show fraud existing at the time of the making of the contract, or fraud preexistent to the making of the contract on the part of the vendor. In the opinion of the majority it is said: “In our opinion the decision in Printup v. Rome Land Co., 90 Ga. 180, controls our ruling in this case.” I respectfully differ from that statement of the majority. On the contrary, the case just referred to illustrates and emphasizes the contention which I make in this dissent. The judgment in that case was reversed on the ground that the court erred in striking pleas which had been fled to a suit on'two promissory notes which had been given for lots of land that had been laid off in a subdivision near the City of Rome. The pleas stricken were, that on a day stated the plaintiff had a public sale of certain lots of land near the City of Rome, and the public was invited to the sale, and at the sale, which was conducted on the land being sold, plaintiff and its auctioneer, agents, and officers represented to defendant and other bidders that a dummy street-car line would be built and permanently maintained and operated through the land and lots then and there being offered for sale, and exhibited maps and plats showing the location and line of said car line, that *824the dummy line was being built and was to be a permanent line, and the lots then being sold would thereby be of easy access and be of great value for residence and other purposes, and that arrangements had been made for the location and erection of manufacturing plants and factories in the immediate vicinity of the lots being sold; that, relying upon the representations and promises aforesaid, defendant at the sale bought two lots for $690, payable one fourth cash and the balance in equal instalments in one, two, and three years, with interest at six per cent, from date, and gave his notes for the deferred payments and paid the cash payment, and paid all of the deferred payments except the notes then being sued on; that plaintiff gave to defendant bonds for title to the lots, copies of which were attached to the plea; and that “The representations of defendant at the sale and the exhibition of said maps and plats were all wrongfully and deceitfully 'made for the purpose of inducing defendant and others to bid at the sale and to make sales of said lots, and the plaintiff and its agents then well knew said representations and promises were not in fact true and would not be carried out. The said dummy line has not been built, maintained, and operated, to the great injury and damage of defendant.” Other fraudulent representations were also alleged in the plea, but enough is quoted to show that this plea sets forth deceit and fraud, which fraud was coexistent with the execution of the contract, and entered into the execution of the contract, and induced that contract; for it was alleged that the plaintiff and its agents “well knew said representations and promises were not in fact true and would not be carried out.” I therefore do not think that that case is controlling in the instant case. Nor do I think it necessary to cite or quote from cases to sustain my position; for it rests upon a plain and well-established principle of law. I am authorized to say that Mr. Justice Hines concurs in this dissent.